Citation Nr: 1142973	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for depression.  During the course of the appeal, the Veteran moved, and jurisdiction of the claim was transferred to the Atlanta, Georgia RO.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in correspondence received in November 2009, the Veteran cancelled his hearing request.

In October 2011, the Veteran's representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  In light of this holding, and the fact that the Veteran has been diagnosed with depression and possible PTSD, the issue on the title page has been recharacterized as noted above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in Clemons, the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

Such is the case here.  The record developed since the inception of the claim reflects findings of depression and possible PTSD.

As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  Further adjudication is thus needed, again, in view of the Clemons guidance.

Throughout the record, the Veteran has consistently claimed that he has a psychiatric disorder as a result of personal harassment he experienced while on active duty in the Navy aboard the USS Intrepid.

The Board notes that the Veteran was administered a psychiatric examination in January 1964 as he was enlisting in the Navy.  The examiner found no evidence of depression, psychosis, neurosis, or severe personality disturbance.  However, the examiner observed that the Veteran functioned in the low normal to mildly mentally defective range of intelligence.  The examiner opined that the Veteran had borderline intelligence, and no other psychiatric disorder was present.  The remaining service treatment records are negative for any signs, symptoms, or diagnoses of a psychiatric disorder.

The Veteran's service personnel records document that he served aboard the USS Intrepid.  In September 1964 and April 1965, he received non-judicial punishment.  From November 1964 to May 1965, the Veteran's proficiency and conduct marks for professional performance and adaptability descended from 2.6 to 2.0.  This evidence, while not dispositive, tends to support the Veteran's allegations of harassment.

Evidence from sources other than a Veteran's service treatment records may corroborate a Veteran's account of an in-service stressor incident.  Evidence of behavior is one type of relevant evidence that may be found in alternate sources.  Examples of behavior changes that may constitute credible evidence of an in-service stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

VA treatment records from 2005 through the present show that the Veteran is currently treated for depression and possible PTSD.  It is not clear if any of the Veteran's current psychiatric diagnoses were made in accordance with DSM-IV criteria.  Therefore, the Veteran should be scheduled for a VA psychiatric examination in order to identify any current psychiatric diagnoses and to have an examiner provide an opinion that addresses whether any diagnosed psychiatric disability is related to an in-service event or is otherwise attributable to the Veteran's active military service.

Accordingly, the case is REMANDED for the following action:

1.  The record should be reviewed and specific determinations provided as to which specific stressor events, if any, have been verified.  In reaching these determinations, any credibility questions raised by the record should be addressed.  38 C.F.R. § 3.304(f)(5) should be specifically considered.  The Veteran should be notified of these determinations and afforded the opportunity to respond.

2.  After all records and/or responses received are associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for him to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present, to include PTSD and depression.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include PTSD and/or depression if diagnosed, is related to any incident of the Veteran's active duty service or, if preexisting service, was aggravated thereby.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's claim for service connection, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


